                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

KWAMI ABDUL-BEY                                                              APPELLANT

v.                          CASE NO. 4:19-CV-00101 BSM

MAYTRINE L. PARKER                                                             APPELLEE


                                         ORDER

       Appellant Kwami Abdul-Bey’s appeal is dismissed, and this case is remanded to the

bankruptcy court. A district court has jurisdiction to hear an appeal from a bankruptcy court

in three instances: (1) when the bankruptcy court issues a final judgment, order, or decree;

(2) when the bankruptcy court issues an interlocutory order or decree under 11 U.S.C. section

1121(d); and (3) with leave of the court from other interlocutory decisions. 28 U.S.C. § 158.

       The bankruptcy court has not issued a final judgment disposing of the case. While a

grant of default judgment is a final judgment, see In re Schoenlein, 312 B.R. 600, 602

(B.A.P. 6th Cir. 2002), a denial of default judgment is not. There is no order relating to 11

U.S.C. section 1121, and no leave to appeal has been granted. Because the bankruptcy

proceedings are ongoing, this case is remanded.

       IT IS SO ORDERED this 19th day of March 2019.



                                                    UNITED STATES DISTRICT JUDGE
